308 N.Y. 681 (1954)
Yula P. St. George, as Administratrix of The Estate of Frank St. George, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 30281.)
Court of Appeals of the State of New York.
Argued November 18, 1954.
Decided December 31, 1954
John P. McGrath, Harry Ander, Harry H. Lipsig and Thomas F. McCoy for appellant.
Nathaniel L. Goldstein, Attorney-General (Henry S. Manley and Wendell P. Brown of counsel), for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Judgment affirmed; no opinion.